Mr. Justice Lawrence delivered the opinion of the Court: •85-111 This was an action for the value of materials furnished and labor performed by the plaintiffs for the defendant. The jury found a verdict for the plaintiffs for $540, which the appellant insists is too large. We have carefully examined the evidence, and find it altogether too uncertain and contradictory to justify us in setting aside the verdict as clearly against its weight. The parties were all sworn, and it belonged to the jury to weigh this conflicting testimony. There is no question of law presented by the record, and it would answer no good purpose to review the evidence. Judgment affirmed.